In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-20-00008-CV
      ___________________________

CLARENCE JEDUSS WASHINGTON, Appellant

                     V.

   CATHERINE GRACE RUBIO, Appellee



    On Appeal from the 16th District Court
           Denton County, Texas
       Trial Court No. 2010-11156-16


    Before Gabriel, Kerr, and Birdwell, JJ.
   Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellant Clarence Jeduss Washington attempts to appeal the trial court’s

“Commitment Order” committing him to county jail for 180 days after a finding of

contempt for his failure to make court-ordered child support payments.

       On January 10, 2020, we sent Washington a letter expressing our concern that

we do not have jurisdiction over this appeal because the “Commitment Order” is not

a final judgment or an appealable interlocutory order. See In re Office of Attorney Gen. of

Tex., 215 S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding)

(“Decisions in contempt proceedings cannot be reviewed on appeal because contempt

orders are not appealable, even when appealed along with a judgment that is

appealable.”); Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001,

pets. denied) (en banc) (stating the same and explaining that a “contempt judgment is

reviewable only via a petition for writ of habeas corpus (if the contemnor is confined)

or a petition for writ of mandamus (if no confinement is involved)”); Anderson v.

Burleson, 583 S.W.2d 467, 467 (Tex. App.—Houston [1st Dist.] 1979, no writ) (“There

is no provision in Texas statutes for an appeal from an adjudication and commitment

for contempt.”).

       We informed Washington that unless he filed a response showing grounds for

continuing the appeal, we would dismiss it.          See Tex. R. App. P. 42.3(a), 44.3.

Washington has not filed a response. Accordingly, we dismiss his appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); In re Office of Attorney Gen. of Tex., 215 S.W.3d
2
at 915; Cadle Co., 50 S.W.3d at 671; Kristopher v. State, No. 14-98-1042-CR, 1998 WL
725812, at *1 (Tex. App.—Houston [14th Dist.] Oct. 8, 1998, no pet.) (not designated

for publication) (“We are unable to consider these appeals because orders of

contempt and commitment are unappealable, interlocutory orders.”).


                                                   /s/ Lee Gabriel

                                                   Lee Gabriel
                                                   Justice

Delivered: February 13, 2020




                                         3